ON REHEARING. Battue, J. Appellee has filed a motion for a rehearing, insisting-that this court erred in reversing the judgment in this action for a defect in an instruction which was cured by another instruction, numbered seven, which is as follows: “Even though you find from the testimony that deceased fell by reason of the insecurity of the plank or board upon which he stepped or was standing, still if you believe that deceased was the foreman of defendant in charge and control of the carpenters and their helpers at work on said .building, and that defendant delegated to him the duty of overseeing and directing the details of said work and of choosing and following his own manner and method of laying the joists and planks, and that defendant delegated to him as foreman the duty of keeping the place in which he and his fellow workmen were to work in a safe condition, and you further find that the work was done by the carpenters and helpers so working under his direction and control, and that the insecure condition, was thus created by said carpenters thus working under him, then you are. instructed that plaintiff can not recover for any injury to deceased occasioned by such insecurity of the place or other defect.” Instruction numbered one, copied in the opinion of the court, was 'held by us to be misleading. In that instruction the trial court told the jury that “it was the duty of the defendant, when (at the time of) supplying its employees materials with which to build the platform which the plaintiff complains of as defective, to use reasonable and ordinary care to inspect said materials and find out, before using it, whether it was sound and suitable for the use to yvhich it was to be put.” From this language it could have been reasonably inferred by the jury that there was no duty of the employees to inspect the materials after they were furnished, as that had already been done. The court further told the jury: “If you believe from the evidence that the defendant neglected this duty (inspection), and in consequence of such neglect placed for use as a platform an unsound plank, not strong enough to sustain a man’s weight, and that the plaintiff’s intestate was ignorant of the unsoundness of said plank, and stepped upon it, while in the proper discharge of his duties as an employee of the defendant, and in the exercise of due care, and was thrown to the ground and injured thereby ; and if you further believe from the evidence that plaintiff’s intestate could not, before stepping upon it, by the use of ordinary care, detect the unsoundness of said plank as it lay where the defendant had placed it, but that the same could have been discovered by the defendant, by the use of ordinary care, before placing it where it lay, then the defendant is liable for the injuries so inflicted on the deceased, and your verdict should ;be for the plaintiff, provided ‘that said defect was the proximate cause of the injury.’ The court did not tell the jury in this instruction that it was the duty of any employee to inspect the materials after they were supplied, but left it to be inferred in the manner stated that there was no such duty, and consequently that no wrong was done by the employee using the defective plank without inspecting it, but that appellant was responsible for injuries caused by the defective plank if it failed to properly inspect it at the time it was supplied. The jury could have reasonably inferred from this instruction that if appellee’s intestate was injured in consequence of the neglect of appellant to inspect materials when supplying them, the appellant was liable for damages. In addition to the defects mentioned, it is further defective for the reasons stated in the opinion of this court. Appellee insists that these defects were cured by instruction numbered seven. But this is not true. In instruction seven the court told the jury that appellee could not recover upon a state of facts which did not include or mention a fact which, if true, according to a construction the jury might have placed upon instruction one, as indicated, rendered appellant liable, that is the failure to use proper diligence in inspecting the materials when it was supplying them. In the way indicated instruction one was defective and misleading, as held by this court in the opinion delivered, and, the evidence sustaining the verdict being very weak and unsatisfactory, was prejudicial. Motion denied.